Citation Nr: 0802832	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
neuropsychiatric disorder, to include as due to service 
connected disabilities.

2.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for back strain with 
mild hypertrophy at L4-L5, currently evaluated as 20 percent 
disabling. 

4.  Entitlement to an increased (compensable) rating for 
chalazion of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, the veteran was scheduled for examinations in 
connection with his claims, but he failed to report for, 
request rescheduling, or indicate a willingness to attend 
such examinations.  The veteran has not had a comprehensive 
VA medical examination in several years.  In order for the 
veteran to receive the best assessment of his disorders, he 
should be evaluated by VA physicians.

A VA psychosocial assessment report from September 2004 
indicates that the veteran is receiving Social Security 
Disability benefits.  As the veteran's representative points 
out in the Informal Hearing Presentation, efforts to obtain 
any records pertaining to that claim have not been 
accomplished and neither the documentation nor the medical 
evidence used to arrive at a determination is of record.  
VA's duty to assist specifically includes requesting 
information from other Federal departments or agencies.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 Vet. 
App. 413 (1991); Murincsak, supra; Masors v. Derwinski, 2 
Vet. App. 181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 
(1992).

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for any of the 
disorders at issue since August 2004.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

4.  The veteran should be afforded VA 
orthopedic, neurology, psychiatric and 
optometry examinations.  In all 
instances, indicated tests and studies, 
including X-ray studies, are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners. 

Concerning the lumbar spine, range of 
motion studies are to be accomplished.  
In reporting the results of range of 
motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess 
the extent of any pain.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed 
in terms of additional degrees of 
limitation of motion.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and 
if feasible, express this in terms of 
additional degrees of limitation of 
motion.
Sustainable reasons and bases are to be 
provided with any opinion rendered.

Regarding the left carpel syndrome, the 
physician is to indicate whether:  the 
hand is inclined to the ulnar side, the 
index and middle fingers are more 
extended than normally, describe any 
atrophy of the muscles of the thenar 
eminence, whether the thumb is in the 
plane of the hand (ape hand); whether 
pronation incomplete and defective, any 
absence of flexion of index finger and 
feeble flexion of middle finger.  It 
should be noted if the veteran cannot 
make a fist; if the index and middle 
fingers remain extended; whether the 
veteran can flex distal phalanx of 
thumb, if there is defective opposition 
and abduction of the thumb at right 
angles to palm; whether there flexion 
of wrist is weakened; and whether there 
is pain with trophic disturbances.  The 
physician should note whether nerve 
involvement is wholly sensory.  
Sustainable reasons and bases are to be 
provided with any opinion rendered.

Concerning the right eye chalazion, the 
physician is to state whether any of 
the following characteristics of 
disfigurement are present:
a) Scar 5 or more inches (13 or more 
cm.) in length. 
b) Scar at least one-quarter inch (0.6 
cm.) wide at widest part. 
c) Surface contour of scar elevated or 
depressed on palpation. 
d) Scar adherent to underlying tissue. 
e) Skin hypo-or hyper-pigmented in an 
area exceeding six square inches (39 
sq. cm.). 
f) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.). 
g) Underlying soft tissue missing in an 
area exceeding six square inches (39 
sq. cm.). 
h) Skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.). 
Sustainable reasons and bases are to be 
provided with any opinion rendered.

With respect to the acquired 
neuropsychiatric disorder, the 
veteran's claim file should be reviewed 
by a VA psychiatrist or psychologist 
for an opinion as to whether, based on 
the evidence of record and examination 
of the veteran, and not resorting to 
speculation, there is at least a 50 
percent probability or greater (at 
least as likely as not) that the 
veteran developed an acquired 
neuropsychiatric disorder active 
service or that a psychosis was 
manifest to a degree of 10 percent or 
more within one year of his discharge 
from service.  If it is found that a 
neuropsychiatric disorder began after 
service, based on the evidence of 
record and examination of the veteran, 
and not resorting to speculation, the 
examiner is to opine whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) 
that the veteran's acquired 
neuropsychiatric disorder was caused or 
aggravated by his service-connected 
disabilities.  Sustainable reasons and 
bases are to be provided with any 
opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



